                Case 18-14506-LMI            Doc 247        Filed 11/14/18       Page 1 of 7



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION


In re:
MIAMI BEVERLY, LLC                                                   CASE NO. 18-14506-BKC-LMI
                                                                     Chapter 11 (Lead Case)

                                                                     Jointly Administered
1336 NW 60, LLC                                                      CASE NO. 18-14509-BKC-LMI
REVEREND, LLC                                                        CASE NO. 18-14510-BKC-LMI
13300 ALEXANDRA DR. HOLDINGS, LLC                                    CASE NO. 18-14511-BKC-LMI
THE HOLDINGS AT CITY, LLC                                            CASE NO. 18-14512-BKC-LMI

            Debtors.
____________________________________/

OMNIBUS RESPONSE TO EQUITY HOLDERS' OBJECTION TO CLAIMS FILED BY
                  TENANTS AND FORMER TENANTS


        Creditors, Gaynisha Williams, Nathanael Mars, Shannon Daniels, Lakeisha Chatfield,

and Tamara Chatfield (“Tenants”) file this Omnibus Response to Equity Holders’ Objection to

Claims filed by Tenants and Former Tenants [ECF 169] ("Objection") and state as follows:


        1.       Equity Holders’1 Objection to each of the Tenants' Claims ("Claims") is

substantially similar and as such, the Tenants respond omnibus.

        2.       On May 22, 2015, the Tenants commenced an action in state court against Miami

Beverly, LLC; Liberty Apartments, LLC; Freedom Apartments, LLC; and Denise Vaknin

("Defendants") styled: Gaynisha Williams, Gaynisha Williams on behalf of her minor son, N.M.,

Shannon Daniels, Lakeisha Chatfield, and Lakeisha Chatfield on behalf of minor daughter T.M.


1
 In counsel's signature block, the Objection identifies Denise and Abraham Vaknin as equity holders. However,
Miami Beverly, LLC’s List of Equity Security Holders [ECF No. 27] identifies Denise Vaknin and Daniel
Rubenstein as the only equity holders in Miami Beverly, LLC. Both Vaknins are defendants in the Tenants’ Federal
Action (defined below) which includes allegations that the Vaknins’ business plan is to list Denise Vaknin as the
sole managing member of all of the operating LLCs owning the residential real estate, and for Abraham Vaknin to
manage and control the LLCs with the goal of insulating them both from any liability.

                                                        1
               Case 18-14506-LMI         Doc 247      Filed 11/14/18   Page 2 of 7



v. Miami Beverly, LLC; Liberty Apartments, LLC; Freedom Apartments, LLC; and Denise

Vaknin, Case No. 15-11718-CA-31 ("State Court Action"). On July 17, 2017, the Tenants filed

their Motion for Leave to File First Amended Complaint against the Defendants and sought to

add Abraham Vaknin as a Defendant.         The Defendants agreed to allow the Tenants to amend

their Complaint. Consequently, on October 19, 2017, the Court in the State Court Action entered

an Agreed Order Granting Plaintiffs’ Motion for Leave to File First Amended Complaint. A

copy of the Agreed Order is attached hereto as Exhibit 1. A copy of the First Amended

Complaint is attached to the Tenants' Claims at Claim Numbers 3-1 – 7-1.

       3.      Thereafter, the Defendants, including Abraham and Denise Vaknin, responded to

the First Amended Complaint with an Answer and Affirmative Defenses ("Answer"). A copy of

the Answer and Affirmative Defenses are attached hereto as Exhibit 2. The Defendants did not

seek to dismiss the First Amended Complaint.

       4.      On November 8, 2017, the Defendants removed the State Court Action to Federal

Court, Case No. 1:17-cv-24117-PCH ("Federal Action"). On the petition date, the Federal

Action was scheduled for trial for the two-week period beginning May 29, 2018. Due to the

filing of these bankruptcy cases, the trial was stayed.

       5.      The Federal Action includes claims against Denise Vaknin based upon alter ego

and veil piercing seeking to hold Ms. Vaknin personally liable for the damages suffered by the

Tenants as a result of the deplorable housing conditions in an apartment building owned by

Miami Beverly, LLC ("Debtor"). The Tenants’ First Amended Complaint seeks i) punitive

damages for Miami Beverly, LLC’s gross negligence resulting in the ceiling collapsing on three

separate occasions on two of the Tenants’ children after the City of Miami issued Miami

Beverly, LLC a Notice of Unsafe Structure; ii) statutory damages for Miami Beverly, LLC’s



                                                  2
               Case 18-14506-LMI         Doc 247      Filed 11/14/18     Page 3 of 7



prolific prohibited practices of electrical shut-off, water shut-offs, failure to collect garbage, and

raw sewage raining down on one of the Tenants and her elderly mother two days after moving

into their apartment; and iii) compensatory damages, including but not limited to, Miami-

Beverly’s negligent infliction of emotion distress as the result of its gross negligence and

prohibited practices.

       6.      The Equity Holders ignore that this matter was at issue and set for trial and

contend that the First Amended Complaint should be dismissed by the Bankruptcy Court.

Alternatively, they adopt their Answer and reserve the right to amend and supplement their

affirmative defenses as discovery continues.

       7.      The Equity Holders do not dispute that the Debtor has liability, asserting that the

Claims should be reduced to $15,000 for each of the Tenants.

       8.      The Federal Action is at issue and but for this case would have been tried by

Judge Huck last May. The Objection is not a proper vehicle for dismissal of the Federal Action

which also includes non-debtor, third party Defendants.

       9.      The pleadings in the Federal Action demonstrate that material facts are in dispute

between the Debtor and Tenants. Without an amicable resolution, a trial will be necessary either

in this Court or the District Court to liquidate the Tenants' Claims.

       10.     The Objection fails to provide any legal basis for disallowing the Claims and

should be overruled with prejudice.

       11.     The Tenants’ Claims should not be reduced or disallowed before they are given

the opportunity to prove their damages, including punitive damages, at trial. The Tenants intend

to seek entry of an order estimating their Claims for voting purposes.




                                                  3
               Case 18-14506-LMI         Doc 247      Filed 11/14/18      Page 4 of 7



       Wherefore, Tenants request that Equity Holders’ Objection be overruled with prejudice

and for such other relief as may be just and equitable.


       Dated: November 14, 2018


                                       Respectfully submitted,

                                       LEGAL SERVICES OF GREATER MIAMI, INC.

                                       By /s/
                                       Rebecca Parsons Schram, Esq.
                                       Florida Bar No. 84660
                                       4343 W. Flagler Street, Suite 100
                                       Miami, FL 33134
                                       Telephone and Facsimile: (305) 438-2445
                                       Primary Email: RSchram@legalservicesmiami.org
                                       Secondary Email: PGonzalez@legalservicesmiami.org




AKERMAN LLP
Joanne Gelfand, Esq.
Three Brickell City Centre
98 Southeast Seventh Street
Suite 1100
Miami, Florida 33131
Phone: (305) 374-5600
Fax: (305) 374-5095
Florida Bar No. 515965
Email: joanne.gelfand@akerman.com

Co- Counsel for Gaynisha Williams, Nathanael Mars, Lakeisha Chatfield, Lakeisha Chatfield on
behalf of T.C. (minor), and Shannon Daniels

                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

November 14, 2018 via the Court's notice of electronic filing on all CM/ECF registered users

entitled to notice in this case as indicated on the Service List below.


                                                  4
             Case 18-14506-LMI       Doc 247     Filed 11/14/18   Page 5 of 7



                                   By         /s/
                                   Rebecca Parsons Schram, Esq.


                                      SERVICE LIST


18-14506-LMI Notice will be electronically mailed to:

Ido J Alexander, Esq on behalf of Debtor 13300 Alexandria Dr. Holdings, LLC
ija@lsaslaw.com, info@lsaslaw.com;aslawpllc@ecf.inforuptcy.com;jb@lsaslaw.com;zbs@lsasl
aw.com

Ido J Alexander, Esq on behalf of Debtor 1336 NW 60 LLC
ija@lsaslaw.com, info@lsaslaw.com;aslawpllc@ecf.inforuptcy.com;jb@lsaslaw.com;zbs@lsasl
aw.com

Ido J Alexander, Esq on behalf of Debtor Miami Beverly, LLC
ija@lsaslaw.com, info@lsaslaw.com;aslawpllc@ecf.inforuptcy.com;jb@lsaslaw.com;zbs@lsasl
aw.com

Ido J Alexander, Esq on behalf of Debtor Reverend, LLC
ija@lsaslaw.com, info@lsaslaw.com;aslawpllc@ecf.inforuptcy.com;jb@lsaslaw.com;zbs@lsasl
aw.com

Ido J Alexander, Esq on behalf of Debtor The Holdings at City, LLC
ija@lsaslaw.com, info@lsaslaw.com;aslawpllc@ecf.inforuptcy.com;jb@lsaslaw.com;zbs@lsasl
aw.com

Luis R Casas on behalf of Creditor Gaynisha Williams
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas on behalf of Creditor Lakeisha Chatfield
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas on behalf of Creditor Nathanael Mars
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas on behalf of Creditor Shannon Daniels
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas on behalf of Creditor Tamara Chatfield
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq on behalf of Creditor Gaynisha Williams
joanne.gelfand@akerman.com, janet.salinas@akerman.com


                                             5
              Case 18-14506-LMI       Doc 247     Filed 11/14/18   Page 6 of 7



Joanne Gelfand, Esq on behalf of Creditor Lakeisha Chatfield
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq on behalf of Creditor Nathanael Mars
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq on behalf of Creditor Shannon Daniels
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq on behalf of Creditor Tamara Chatfield
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Michael S Hoffman on behalf of Creditor Miami Development & Holdings, LLC
Mshoffman@hlalaw.com, hlaecf@gmail.com;kszolis@hlalaw.com;agarcia@hlalaw.com;mshoff
man@ecf.courtdrive.com

Thomas M. Messana, Esq. on behalf of Interested Party Linda Leali
tmessana@messana-law.com, emair@messana-law.com;thurley@messana-
law.com;tmessana@bellsouth.net;nbarrus@messana-
law.com;mwslawfirm@gmail.com;cbroussard@messana-law.com;amanzano@messana-
law.com

Barnaby L Min on behalf of Creditor City of Miami
bmin@miamigov.com, kjones@miamigov.com

Gary M Murphree on behalf of Interested Party Abraham Vaknin
gmm@amlaw-miami.com, babreu@amlaw-miami.com;mramirez@amlaw-
miami.com;amlaw.bestcase@gmail.com;abreubr75008@notify.bestcase.com

Gary M Murphree on behalf of Interested Party Denise Vaknin
gmm@amlaw-miami.com, babreu@amlaw-miami.com;mramirez@amlaw-
miami.com;amlaw.bestcase@gmail.com;abreubr75008@notify.bestcase.com

Gary M Murphree on behalf of Other Professional Steven A. Wayner, Esq.
gmm@amlaw-miami.com, babreu@amlaw-miami.com;mramirez@amlaw-
miami.com;amlaw.bestcase@gmail.com;abreubr75008@notify.bestcase.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Felipe Plechac-Diaz on behalf of Debtor Miami Beverly, LLC
fpd@lsaslaw.com, fplechacdiaz@ecf.inforuptcy.com;zbs@lsaslaw.com;info@lsaslaw.com;jb@l
saslaw.com;kc@lsaslaw.com

Steven D Schneiderman on behalf of U.S. Trustee Office of the US Trustee
Steven.D.Schneiderman@usdoj.gov


                                              6
             Case 18-14506-LMI      Doc 247      Filed 11/14/18   Page 7 of 7




Rebecca P Schram on behalf of Creditor Gaynisha Williams
rschram@lsgmi.org, pberrios@legalservicesmiami.org;pleadings@legalservicesmiami.org

Rebecca P Schram on behalf of Creditor Lakeisha Chatfield
rschram@lsgmi.org, pberrios@legalservicesmiami.org;pleadings@legalservicesmiami.org

Rebecca P Schram on behalf of Creditor Nathanael Mars
rschram@lsgmi.org, pberrios@legalservicesmiami.org;pleadings@legalservicesmiami.org

Rebecca P Schram on behalf of Creditor Shannon Daniels
rschram@lsgmi.org, pberrios@legalservicesmiami.org;pleadings@legalservicesmiami.org

Rebecca P Schram on behalf of Creditor Tamara Chatfield
rschram@lsgmi.org, pberrios@legalservicesmiami.org;pleadings@legalservicesmiami.org

Zach B Shelomith on behalf of Debtor Miami Beverly, LLC
zbs@lsaslaw.com, fpd@lsaslaw.com;jb@lsaslaw.com;info@lsaslaw.com;zshelomith@ecf.inforu
ptcy.com

18-14506-LMI Notice will not be electronically mailed to:

Miami-Dade County Tax Collector
c/o Alexis Gonzalez
200 NW 2nd Avenue, Suite 430
Miami, FL 33128-1733

Phoenix Realtors, LLC
c/o of Andres Parra
6625 Miami Lakes Drive #382
Miami, FL 33014




                                             7
